DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 1, 6-9, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2014/0160408, “Cho”) in view of Oba et al. (US 2015/0330603, “Oba”) further in view of Naruse et al. (US 2005/0202265, “Naruse”).
Regarding claims 1, 11, and 16 Cho teaches a liquid crystal device having a layered structure comprising a luminescent layer comprising a quantum dot color filter (reading on the quantum dot polymer composite pattern, see Fig. 1, having red, green, and blue color conversion or filter layer, [0062], [0063]). Cho additionally teaches that the color filter may comprise a polymer matrix in which quantum dots may be deposited ([0061], [0084]). Cho teaches the inclusion of a transparent plastic substrate next to the quantum dot layer (layer 145, [0058], [0059]; reading on presently claimed transparent substrate layer opposite the inorganic layer). Cho additionally teaches to include a transparent substrate under the surface of the luminescent layer (see Cho, Fig. 1, layer 141 or intermediate layer 149, [0058], [0068]).
    PNG
    media_image1.png
    377
    526
    media_image1.png
    Greyscale
	Cho fails to specifically teach that the underside of the quantum dot color conversion layer has an organic layer and an inorganic layer, wherein the quantum dot layer absorbs light travelling through the inorganic layer. In the same field of endeavor of quantum dot color conversion films ([0005], [0006]), Oba teaches that it is known to provide an organic and an inorganic barrier layer on either side of the color conversion film in order to suppress deterioration of the quantum dots or quantum dot layer by oxygen ([0142]). Oba additionally teaches that the barrier layer may include an organic layer that includes, for example, polymerized acrylate components ([0159] – [0161], thus may be a polymer matrix) and that the inorganic layer may include various metal oxides ([0150] – [0157]). It therefore would have been obvious to have applied an organic layer and an inorganic layer to either side of the color conversion layer 147 of Cho, in order to suppress deterioration of the quantum dots or quantum dot layer by oxygen (Oba, [0142]). Placing such a barrier layer, including the inorganic layer, on the underside of the quantum dot layer of Cho would result in the quantum dot layer converting the light 
Regarding claim 6, Cho additionally teaches that the quantum dots may comprise, for example, CdSe ([0064], which is noted in the present specification as being a suitable Group II-VI compound, see present specification at p. 36). 
Regarding claim 7, Cho additionally teaches that the repeating section includes first, second, and third repeating sections having first, second, and third lights (i.e., red, blue, and green color conversion areas, [0019], [0051]).
Regarding claim 8, Cho additionally teaches that at least one of the color conversion areas may have a peak wavelength luminance of from 492 to 590 nm (e.g., [0082]). The Examiner notes that claim 1 only claims a first emitted light (and not a second and third emitted light, and thus claim 8 is only limited to one emitted light wavelength).  
Regarding claim 9, Cho additionally teaches that the organic layer is disposed directly on the surface of the repeating section of the quantum dot layer (see layer 145, Fig. 1, [0058]). 

Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho in view of Oba in view of Naruse, and further in view of Yang et al. (US 2011/0242796, “Yang”).
Regarding claims 3-5, the combination remains as applied to claim 1, above, but while Cho teaches that the conversion material may be in a resin material and may have a scattering particle (see, [0084], PMMA resin having quantum dot conversion material and scattering particles), Cho fails to teach that the scattering particles are cross-linked particles. In the same field of endeavor of scattering particles for use in optical devices ([0002], [0003]), Yang teaches that it is known to provide, for example, crosslinked acrylate particles ([0046]) and that these types of particles provide sufficient scattering properties for use in a display device ([0002], [0003], [0011] – [0015]). Additionally, the simple substitution of one known material for another that would have provided predictable results would have been obvious to the ordinarily skilled artisan at the time of filing (see MPEP 2143). 

Claims 13-15 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho in view of Oba in view of Naruse, and further in view of Lee et al. (US 2009/0140220, “Lee”).
Regarding claims 13 – 15, modified Cho additionally teaches that the organic layer may be a plastic layer (e.g., Cho, [0059]; and see Oba, [0159] – [0175], especially [0161], [0169], and also see Oba at [0057] describing 1,4-butanediol dimethacrylate as a suitable polyfunctional acrylate for use as a polymer in a quantum dot color conversion layer). However, modified Cho fails to specifically teach the claimed compounds for use in the organic layer. In the same field of endeavor of color filters ([0002]), Lee teaches that among other acrylate components, 1,4-butanedioldimethacrylate is a suitable compound to polymerize for use with a color filters ([0018], [0056]) and can improve heat and light-resistance. Such a compound, when polymerized would read on both presently claimed chemical formulas 1 and 1-1 and would contain, for example, an aliphatic hydrocarbon backbone, thus reading on claim 13. It therefore would have been obvious to have polymerized the dimethacrylate components including 1,4-butanedioldimethacrylate as described by Lee as the acrylate monomer components for the organic layer of modified Cho for the benefit of improved heat and light-resistance (Lee, [0018]). 	While Lee teaches generally from a list of various acrylate components that are useful in a display device and particularly with a quantum dot color conversion layer (Lee, e.g., [0018], [0056]), Lee teaches 1,4-butanedioldimethacrylate among a list of other suitable compounds without specifying with the particular compound would be useful. It is known in the art however that 1,4-butanedioldimethacrylate is a particularly useful acrylate that provide heat stable polymeric structures that provide for effective protection against moisture and corrosion (i.e., similar to the type of protection that the barrier layers of Oba seek to provide; see Ahne col. 1 line 64 – col. 2 line 12 and col. 2 line 50 – col. 3 line 15). Additionally, the simple substitution of a known compound that would provide predictable results (in this case a functional organic barrier layer) would have been obvious to the ordinarily skilled artisan at the time of filing (see MPEP 2143). It therefore would have been obvious to have used 1,4-butanedioldimethacrylate as a specific compound in the organic polymer barrier layer of modified Cho for its ability to provide heat stable polymeric structures that provide for effective 
Regarding claim 28, as the materials of the laminate are substantially similar to those presently claimed and having substantially similar thicknesses (see rejection of claims 1, 14, and 15), the laminate stack of modified Cho would be expected to perform substantially similarly under similar testing scenarios. That is, the layered structure of modified Cho would be expected to maintain a post photoconversion efficiency of greater than or equal to about 90% following a heat treatment of 180 °C for 30 minutes and a heat treatment of 230 °C for 30 minutes, relative to an initial photoconversion efficiency prior to the two heat treatments.  

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Oba in view of Naruse,  as applied to claims 1 and 11, above, and further in view of Mishima (US 2010/0019664). 
Regarding claims 17 and 18, modified Cho fails to specifically teach that the claimed surface roughness or defect properties. However, in the same field of endeavor of optical devices ([0005]), Mishima teaches to apply an inorganic layer to a display device wherein the inorganic layer has a surface roughness of from 10 nm to 10 micrometers in order to seal the underlying materials and to improve light scattering so as to show higher light extraction efficiency ([0025]). It therefore would have been obvious to have applied the inorganic layer similarly to the specification of Mishima in order to seal the underlying materials and to improve light scattering so as to show higher light extraction efficiency (Mishima, [0025]). Because modified Cho teaches to minimize imperfections and to keep surface roughness to less than 100 nanometers (Mishima, [0015], [0024]), it would be expected that the inorganic layer would not show defects at the surface when observed under an electron microscope. Furthermore, it would have been obvious to the ordinarily skilled artisan at the time of filing to have . 

Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Oba, in view of Naruse, as applied to claim 1, above, and further in view of Chen et al. (US 2014/0192294, “Chen”).
Regarding claims 24, Cho additionally teaches a liquid crystal display ([0055]) including a panel between a lower and upper substrate (see Fig. 1, e.g., layers 131 and 143, which may be considered substrates between which the liquid crystal cell rests, [0056], [0058]), a backlight unit disposed under the display components and emitting blue light ([0053], [0054]), and that the color filter comprises the layered structure as described above. 	Cho fails to specifically teach the inclusion of a lower polarizer, under a lower substrate. However, in the same field of endeavor of liquid crystal displays ([0005], [0023]), Chen teaches to include a polarizer under a liquid crystal cell in order to appropriately adjust the polarization of the light entering the cell (Chen, [0023], [0024], [0058]). It therefore would have been obvious the ordinarily skilled artisan at the time of filing to have included a polarizer under the liquid crystal cell in order to appropriately adjust the polarization of the light entering the cell (Chen, [0023]).
Regarding claims 25 and 26, Cho additionally teaches a polarizer or optical element between the photoluminescent color filter layer and the liquid crystal layer (polarizer, [0058]). 
Regarding claim 27, Cho additionally teaches that the repeating sections may comprise at least a second section having a different wavelength than the first section and that may include a blue filter region (see e.g., Fig. 1, region 142B being a blue filter area, [0063]). 


Response to Arguments
Applicant’s arguments filed 12/17/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that Oba teaches against the claimed thickness ranges for the organic and inorganic layers. However, modified Cho (Oba) teaches generally that the thickness of the inorganic layer is not particularly limited (see, e.g., Oba, [0156], [0159] describing non-limiting examples of thicknesses for an inorganic and organic layers). As described in the rejection above, in the same field of endeavor of organic luminescent devices and barrier films for use therewith ([0002] – [0005]), Naruse teaches an inorganic-organic hybrid barrier layer wherein the organic layer may have a thickness of from 10 to 2000 nm ([0091]) and the inorganic layer may have a thickness of from 5 to 1000 nm ([0060]) and that providing these layers in such thicknesses provides good barrier protection while limiting cracks generated by bending stress and providing an efficiently formed barrier layer ([0058] – [0062], [0064], [0091]). It therefore would have been obvious to have adjusted the thicknesses of the organic and inorganic films of modified Cho to within the ranges described by Naruse in order to provide the device with good barrier protection while limiting cracks generated by bending stress and provide an efficiently formed barrier layer ([0058] – [0062], [0064], [0091]). 
Therefore, claims 1, 3-9, 11, 13-18, and 24-28 are rejected as described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782